Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 12/09/2021, Applicant has amended Claims 1, 2, 5, 6, and 20, cancelled claim 3, and added new claims, Claims 21 and 22.  
Claims 9-15, 17-20 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1-2, 4-8, 16 and 21-22 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 was filed after the mailing date of the non-final Office action on 6/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112(a)
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 16 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 encompass a genus of non-human animals with increased susceptibility to a genus of the Flaviviridae family of viral infections comprising a genetic modification that reduces the expression, function or stability of CD302 and/or Cr1l proteins, while the specification discloses no such genetically modified non-human animals.  
	Dependent claim 2 encompasses a genus of animals comprising a subgenus of modifications comprising CD302 and Cr1l proteins.
	
Dependent claims 4 encompass a genus of non-human animal types comprising a mouse, rat, rabbit, or Guinea pig.
Dependent claims 5 and 6 encompass a genus of animals comprising a genus of genetic modifications comprising mutations, dominant negatives, and interfering RNA.
Dependent claim 7 encompasses a genus of animals comprising a genus of genetic modifications further comprising hOCLN, hSCARB1, hCLDN1, and hCD81.
Dependent claim 8 encompasses a genus of animals comprising a genus of genetic modifications further comprising reduced expression of an anti-viral immune factor.
	Dependent claim 16 encompassing a genus of animals comprising a subgenus of Flaviviridae family viruses comprising hepatitis C virus (HCV).
	Dependent claims 20 and 21 encompassing a genus of animals comprising a subgenus of Flaviviridae family viruses comprising dengue virus, zika virus, and a subgenus of hepatitis viruses.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of non-human animals with increased susceptibility to a genus of the Flaviviridae family of viral infections comprising a genetic modification that reduces the expression, function or stability of the specification provides no non-human animals with increased susceptibility to Flaviviridae viral infection. 
In fact the closest example from the specification demonstrating increased susceptibility to a viral infection is a modified human hepatocarcinoma cell line overexpressing Cd302, Cr1l and both Cd302/Cr1l, wherein siRNA targeting those same factors increased the susceptibility of those cells to HCV infectivity (Example 8, see Fig. 8). It must be noted that effects of HCV infectivity in the human cells is also dependent on hCD81 (Fig. 8). In regard to non-human cells, Example 10 of the specification demonstrates that mouse Cd302 and Cr1l are expressed in mouse liver cells (Fig. 10), and the specification describes how to successfully knockdown Cd302 or Cr1l in mouse liver cells with siRNA (Example 7, Fig. 7). However, Applicant’s specification does not demonstrate that knockdown of Cd302 and/or Cr1l in non-human cells increases the susceptibility to a Flaviviridae infection.
In regard to dependent claim 2 encompassing a genus of animals comprising a subgenus of modifications comprising CD302 and Cr1l, as stated supra, Applicant discloses no such non-human animals with increased susceptibility to Flaviviridae viral infection.
	In regard to dependent claim 4 encompassing a genus of non-human animal types comprising a mouse, rat, rabbit, or Guinea pig, as stated supra, Applicant discloses no such non-human animals with increased susceptibility to viral infection. Furthermore, Applicant only examines HCV infectivity in modified human hepatocarcinoma cells. Thus, Applicant’s disclosure does not even describe a non-human cell line that is capable of increased Flaviviridae viral infection.
In regard to dependent claims 5 and 6 encompassing a genus of animals comprising a genus of genetic modifications comprising mutations, dominant negatives, and interfering RNA, as stated supra, Applicant discloses no such non-human animals with increased susceptibility to Flaviviridae viral infection. Furthermore, Applicant only examines HCV infectivity in modified human hepatocarcinoma cells with siRNA targeting Cd302, Cr1l and both Cd302/Cr1l.
In regard to dependent claim 7 encompassing a genus of animals comprising a genus of genetic modifications further comprising hOCLN, hSCARB1, hCLDN1, and hCD81, as stated supra, Applicant discloses no such non-human animals with increased susceptibility to Flaviviridae viral infection. However, since Applicant only examines HCV infectivity in modified human hepatocarcinoma cells, the known HCV binding receptors would be present. Applicant demonstrates as much with siRNA targeting hCD81 (Fig. 8).
Dependent claim 8 encompasses a genus of animals comprising a genus of genetic modifications further comprising reduced expression of an anti-viral immune factor, as stated supra, Applicant discloses no such non-human animals with increased susceptibility to Flaviviridae viral infection, and no anti-viral immune factors (e.g., STAT1, interferon receptors, interferon regulatory factors) were reduced.
	In regard to dependent claim 16 encompassing a genus of animals comprising a subgenus of the Flaviviridae family viruses comprising hepatitis C virus (HCV), as stated supra, Applicant discloses no such non-human animals with increased susceptibility to HCV infection. 
In regard to dependent claims 20 and 21 encompassing a genus of animals comprising a subgenus of Flaviviridae family viruses comprising dengue virus, zika virus, and a subgenus of hepatitis viruses, as stated supra, Applicant discloses no such non-human animals with increased susceptibility to Flaviviridae infection.
	Accordingly, Applicant did not demonstrate a reduction to practice of non-human animals with increased susceptibility to Flaviviridae viral infection comprising a genetic modification that reduces the expression, function or stability of CD302 and/or Cr1l proteins, nor did Applicant adequately set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention (e.g., modified human hepatocarcinoma cells) that are sufficiently detailed to show that Applicant was in possession of the claimed genus of non-human animals with increased susceptibility to the claimed genus of viral infections. 
DISCLOSURE OF STRUCTURE
The Applicant has provided no non-human animals with increased susceptibility to any Flaviviridae viral infection comprising a genetic modification that reduces the expression, function or stability of CD302 and/or Cr1l proteins. Certainly, with the help of an animal facility, a skilled artisan could make genetically modified non-human animals comprising a genetic modification that reduces the expression, function or stability of CD302 and/or Cr1l proteins. These were known proteins and genes. However, the prior art is silent with respect to susceptibility to Flaviviridae viral infection in these animals. Furthermore, neither the specification nor the art indicate a relationship between the structure of the claimed genus of genetically modified non-Flaviviridae viral infection.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, the proteins and genes encoding for CD302 and Cr1l, were known in the prior art, and the skilled artisan could genetically modify a non-human to reduce their expression, function, or stability.
The breadth of the claims encompass a genus of genetically modified non-human animals with increased susceptibility to a genus of Flaviviridae viral infections, yet the present specification provides no guidance nor description which modification would result in increased susceptibility to infection by which Flaviviridae virus, therefore the skilled artisan would not know what rational approach to take to make the genus of genetically modified non-human animals with any predictable outcome on susceptibility to any Flaviviridae viral infection.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed genus of non-human animals.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
Flaviviridae viral infection produced according to the claimed genus of genetically modified animals. 
The following describes the state of the art with respect to genetically modified animals with reduced expression of CD302 and Cr1l. 
In regard to CD302, the contemporaneous art of Lo et al. (J. Immun, 2016; 197:885-89) describe a genetically modified mouse comprising a homozygous knockout in the Cd302 gene (p. 886, Materials & Methods). However, there is no description of said non-human animal with increased susceptibility to viral infection. 
In regard to Cr11, also known as complement regulatory protein Crry, the prior art of Xu et al., (Science, 2000, 287:498-501) describe a genetically modified mouse comprising a heterozygous knockout in the Cr1l gene (note that the homozygous knockout is embryonic lethal, see p. 499, 2nd para.). However, there is no description of said non-human animal with increased susceptibility to viral infection.
Moreover, Applicant’s disclosure admits the state of the art for generating animal models of viral infection was not well established. The disclosure states that viral infection was typically host specific, and especially in regard to HCV, wherein murine and most other non-human cells were not infectible unless the animals were genetically modified to overexpress known viral receptors such as hOCLN and hCD81 for HCV (p.2 of Applicant’s disclosure, see also Fig. 8). Thus, the making of a non-human animals Flaviviridae viral infections, particularly HCV infection was not well established
In fact, in the post-filing art by Applicant as published in Brown et al., (Sci Adv, 2020, 6:1-18) reiterates that HCV infects only humans. In regard the family of Flaviviridae viruses, Brown evidences that that Cd302 and Cr1l do not affect viral infection in general, but only that of HCV (p. 2, Results, col 2, 2nd para.). Specifically, in regard to new claim 20, Brown evidences that related Flaviviruses such as dengue were not inhibited by Cd302 and Cr1l expression. Furthermore, in regard to new claim 21, Watashi et al., (IJMS, 2014, 15:2892-2905) reviews that even related hepatitis viruses such as HBV, require unique receptors such as hNTCP for having increased susceptibility of infection in non-human cells, and that the receptors for HBV are structurally distinct from the receptors required for HCV infection (p. 2896-2897, Section 4). Thus, it appears any claimed functional outcome in susceptibly in viral infection among the genus of non-human animal claimed among the genus of Flaviviridae viruses claimed would require that the claimed non-human animal would be specific to just the Flavivirus of HCV (as per instant claim 16). 
Furthermore, Brown evidences that for a reduction in Cd302 and Cr1l (via siRNA) to have an increased susceptibility on HCV infection, the mouse also had to ectopically express hOCLN and hCD81, wherein no change in susceptibility was observed in WT mice lacking the human entry factors (p. 8, last para). Thus, it appears that although Cd302 and Cr1l may be able to influence HCV infection in human cells, their reduction is not sufficient to increase HCV infection in non-human cells, and any claimed functional outcome in susceptibility in viral infection Applicant requires in the claimed as per instant claim 7). In other words, Brown evidences that in order for a genetically modified non-human animal to have an increased susceptibility to HCV, the animal would have to both have a reduced expression of Cd302 and Cr1l, and increased expression of a human entry receptor for HCV.
Applicant has claimed a genus of genetically modified non-human animals with an increased susceptibility to a genus of Flaviviridae viral infections, yet the specification has not disclosed such animals, has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention (e.g., modified human hepatocarcinoma cells) that are sufficiently detailed to show that Applicant was in possession of the claimed genus of non-human animals with increased susceptibility to any Flaviviridae viral infection. Furthermore, the state of the art indicated that making the claimed genus of non-human animals is not well established with the claimed function in any Flaviviridae viral infection and would require undue experimentation, and one of skill in the art would neither expect nor predict the claimed increase in the susceptibility in any Flaviviridae viral infection produced according to the claimed genus of genetically modified non-human animals.
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of non-human animals with increased susceptibility to the claimed genus of Flaviviridae viral infections comprising a genetic modification that reduces the expression, function or stability of CD302 and/or Cr1l. Specifically, there is limited description of the structure-function relationship between the claimed genus of Flaviviridae viral infection, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the claimed genus of non-human animals.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/09/2021 are acknowledged.
Applicant argues that independent claim 1 has been amended to recite that the claimed genetically modified non-human animal has increased susceptibility to a Flaviviridae virus, and that the at least on gene modification is in CD302 and/or Cr1l, thereby providing sufficient written description of the claimed genus of animals. Applicant argues that instant specification sufficiently describes the inhibitory roles of CD302 and Cr1l in HCV infection in mouse and human cells to demonstrate possession of the claimed invention. Specifically, Applicant argues that Example 10 of the specification demonstrates that mouse Cd302 and Cr1l are expressed in mouse liver cells (Fig. 10), and the specification describes how to successfully knockdown Cd302 or Cr1l in mouse liver cells and human liver cells lines with siRNA (Example 7, Fig. 7). In addition, Applicant points to Example 8 of the specification to demonstrate that siRNA knockdown of CD302 and/or Cr1l in human liver cells increases susceptibility to HCV infection (Fig. 8). Furthermore, Example 11 of the specification alternatively demonstrates that ectopic expression of mouse cd302 or mouse cr1l in human liver cells inhibited HCV infection (Fig. 11). Thus, Applicant argues that (1) the demonstrated inhibitory effects of Cd302 and Cr1l in human cells on HCV infection sufficiently Flaviviridae family based on similarity of virion structure.
Applicant's arguments have been fully considered but they are not persuasive. 
In regard to the description of the non-human cells having increased susceptibility to a Flaviviridae viral infection, as stated in prior rejection, Applicant only examines HCV infectivity in modified human hepatocarcinoma cells. Furthermore, Applicant’s allegation that because the susceptibility of HCV infection in human cells can be manipulated by genetic modification of CD302 and Cr1l provides sufficient description for non-human cells such as mouse cells, Applicant’s specification clearly states that murine and other non-human cells are not infectible with HCV (p. 2, Description, 3rd para.). Furthermore, Brown evidences that for a reduction in Cd302 and Cr1l (via siRNA) to have an increased susceptibility on HCV infection in mouse cells, the mouse also had to ectopically express the human entry factor for HCV hOCLN and hCD81, wherein no change in susceptibility was observed in WT mice lacking the human entry factors (p. 8, last para). Thus, it appears that although Cd302 and Cr1l may be able to influence HCV infection in human cells, their reduction is not sufficient to increase HCV infection susceptibility in non-human cells, and any claimed functional outcome in susceptibility in viral infection Applicant requires in the claimed non-human animal would also require the ectopic expression of these human receptors for viral infection (as per claim 7). In other words, Brown evidences that in order for a genetically modified non-human animal to have an increased susceptibility to HCV, the animal would have to both have a reduced expression of Cd302 and Cr1l, and increased expression of a human entry receptor for HCV.
Flaviviridae viruses, as stated in the pending rejection, Brown evidences that that Cd302 and Cr1l do not affect viral infection in general, but only that of HCV (p. 2, Results, col 2, 2nd para.). Specifically, in regard to new claim 20, Brown evidences that related Flaviviruses such as dengue were not inhibited by Cd302 and Cr1l expression. Furthermore, in regard to new claim 21, Watashi et al., (IJMS, 2014, 15:2892-2905) reviews that even related hepatitis viruses such as HBV, require unique receptors such as hNTCP for having increased susceptibility of infection in non-human cells, and that the receptors for HBV are structurally distinct from the receptors required for HCV infection (p. 2896-2897, Section 4). Thus, it appears any claimed functional outcome in susceptibly in viral infection among the genus of non-human animal claimed among the genus of Flaviviridae viruses claimed would require that the claimed non-human animal would be specific to just the Flavivirus of HCV (as per instant claim 16).


Withdrawn 35 USC § 112(b)
The prior rejection of Claims 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of Applicant’s amendments of instant claims to describe the at least one genetic modification.

Withdrawn 35 USC § 102
The prior rejection of Claims 1 and 4-5 under 35 U.S.C. 102(a)(1) as being anticipated by Kozaki et al., (Int Immu, 2015, 27:357-364 is withdrawn in light of Applicant’s amendments of Claim 1 to limit the virus to Flaviviridae and the genes to CD302 and/or  Cr1l, which are limitations Kozaki do not teach.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633